department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc intl br1 genin-155417-05 office_of_chief_counsel number info release date uil -------------------- ----------------------------- --------------------------------- dear -------------- this letter responds to your request for information dated date you have requested general information regarding the new canadian withholding_tax on canadian trust distributions to u s individual_retirement_accounts iras in response to your inquiry we are providing the following general information this letter is advisory only and has no effect on the internal_revenue_service under u s law it is not possible for the owner of an ira to receive a foreign_tax_credit or deduction for foreign taxes paid_by the ira when the owner receives distributions from the ira the income on which the foreign taxes were paid will generally be subject_to u s tax thus as you point out in yo ur letter there will be some double_taxation with respect to the canadian trust distributions the u s and canadian tax authorities have had discussions about this issue but have been unable to reach a resolution under the current income_tax treaty unless canada changes its law resolution would require renegotiation of the treaty we hope this information will be helpful to you if you should have any further questions in this matter please contact ---------------------at -------------------- not a toll free number sincerely grace fleeman senior counsel branch office of associate chief_counsel intl
